849 F.2d 1473
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James HAYNES, Plaintiff-Appellant,v.John JABE, Defendant-Appellee.
No. 88-1109.
United States Court of Appeals, Sixth Circuit.
June 22, 1988.

Before LIVELY and NATHANIEL R. JONES, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This pro se plaintiff appeals the district court's order dismissing his civil rights complaint pursuant to 28 U.S.C. Sec. 1915(d).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon review, we conclude that the district court properly dismissed the complaint.  Accordingly, we affirm the order of the district court entered November 23, 1987, for the reasons stated by the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.  The motion for counsel is denied.